IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-11424
                           Summary Calendar
                        _____________________

JAMES EARL CANNON,

                                                Plaintiff-Appellant,

                               versus

W. HOWARD, Warden, in her
Individual Capacity;
C. HURST, Hospital Administrator,
in his Individual Capacity,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                      USDC No. 5:99-CV-266-C
_________________________________________________________________
                           June 30, 2000
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Earl Cannon, Texas prisoner # 607764, appeals the

district court’s dismissal of his civil rights complaint against

W. Howard and C. Hurst as frivolous.     He asserts that he should

have been given the opportunity to provide additional information

to the court.   A dismissal of an in forma pauperis (IFP) complaint

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) is reviewed

for abuse of discretion.    Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).      Because the district court did not request


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
additional information from Cannon to clarify his complaint, the

appellate court must determine whether Cannon’s allegations, if

developed further, “might have presented a nonfrivolous section

1983 claim.”     Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

     Cannon      asserts        that     the       district     court      improperly

characterized his claims against Howard as interference with access

to the courts.     He maintains that he was denied due process because

he had no notice that Howard could dismiss his prisoner grievance

after Cannon refused to grant an extension of time for the prison

to file a response.        Cannon was aware of the consequences of his

refusal to grant the extension through the extension request, and

his due process rights were not violated.

     Cannon     also   asserts         that      Howard    misused   her    power   by

dismissing his grievance.              To the extent he asserts that he was

denied access to the prison grievance procedure, this could be a

cognizable § 1983 claim.          Jackson v. Cain, 864 F.2d 1235, 1248-49

(5th Cir. 1989).          However, Cannon’s own refusal to grant the

extension     prevented    him       from       proceeding    with   the    grievance

proceedings, not Howard’s interference.                   To the extent he asserts

that Howard violated prison policies, such an alleged violation

does not    give   rise    to    a     constitutional        violation     by   itself.

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).                       To the

extent Cannon argues that Howard had no authority to create such a

policy, he has provided no support for this belief.




                                            2
     Cannon     also    contends    that       Howard’s    extension   request

constituted a “threat” and that the dismissal penalized him for

filing a grievance.      The language of the extension request and the

circumstances    under    which    Cannon    was   requested   to   accept   an

extension in no way constitute a threat. Although prison officials

may not retaliate against a prisoner for using a prison grievance

procedure, see Jackson, 864 F.2d at 1248-49, Howard’s dismissal of

Cannon’s grievance was not a punishment or retaliation for Cannon’s

initial filing of a grievance.

     Cannon   also     asserts    that   the    district   court    abused   its

discretion in dismissing his complaint against Hurst with prejudice

under Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled in

part not relevant here, Daniels v. Williams, 474 U.S. 327 (1986).

He contends that Hurst’s actions were intentional and that Hurst

converted money from Cannon’s prison account.                  An intentional

taking of property may also survive a due process challenge if an

adequate postdeprivation remedy exists. Hudson v. Palmer, 468 U.S.

517, 533 (1984); Sheppard v. Louisiana Bd. of Parole, 873 F.2d 761,

763 (5th Cir. 1989).         Cannon has cited no authority for the

assertion that the Parratt/Hudson doctrine does not apply to the

taking of money as well as personal property.

     Cannon has not shown that the district court abused its

discretion by dismissing his civil rights complaint as frivolous.

The district court’s dismissal is

                                                             A F F I R M E D.




                                         3
4